Citation Nr: 1627432	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  14-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from February 1954 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.  

The Veteran presently seeks to reopen a claim of service connection for bilateral hearing loss, last denied in February 1986.  The Veteran did not appeal the decision, and in order for VA to review the merits of the claim, he must submit new and material evidence.  It appears that the RO in its November 2012 decision reopened the claim and denied it on the merits.  The Board is, however, required to address this issue regardless of the RO's determination.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In May 2016, the Veteran and his daughter testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

The Board notes that some of the Veteran's service treatment records are unavailable, having been destroyed in a fire at the National Personnel Records Center records center in 1973.  The Board recognizes that there is a heightened obligation to assist a claimant in the development of his case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A February 1986 rating decision denied service connection for bilateral hearing loss as the Veteran had failed to prosecute the claim; the Veteran did not perfect an appeal of that decision, and new and material evidence was not received within one year of its issuance.

2.  Evidence received more than one year since the February 1986 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

3.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.


CONCLUSIONS OF LAW

1. The RO's February 1986 decision that denied the claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).
 
 2.  New and material evidence having been received, the claim of entitlement to  service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).
 
For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test, are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran asserts that he currently has bilateral hearing loss that is manifested as a result of his period of active service.  During his May 2016 Board hearing, he asserted that while on a tour of duty in the Republic of Korea, he had been attached to a field artillery unit where his worked as a truck driver.  He described transporting heavy artillery, to include 105 Howitzers and M1's.  He reported that he was exposed to acoustic trauma during maneuvers that were manifested by firing of the various weapons.  He added that he experienced progressively increasing bilateral hearing loss ever since service.

Service connection for bilateral hearing loss was previously denied by the RO in February 1986 as the Veteran did not report for a repeat VA examination that had been requested in support of his claim.  At that time, the evidence of record included available service treatment records and a January 1986 VA outpatient treatment record suggesting incomplete audiological testing and requesting that the Veteran be scheduled for an additional examination.  

The Veteran did not submit a notice of disagreement within one year of the February 1986 decision, and no relevant evidence was received within the appeal period after the decision.  As such, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105(c); cf. 38 C.F.R. § §§ 3.104(a), 3.156(b), 3.160(d), 20.302; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since the final February 1986 RO decision includes the May 2016 testimony of the Veteran and his daughter; a July 2010 private medical record from Dr. Stevens, M.D., wherein it was concluded that the Veteran had a nearly lifelong history of bilateral slowly progressive hearing loss that began during exposure to artillery in the Army, and that he had no other known noise exposure history; and an October 2012 VA examination report in which the examiner concluded that an opinion as to the etiology of the Veteran's bilateral hearing loss could not be provided without resorting to speculation.

The Board finds that the foregoing additional evidence constitutes new and material evidence, as it was not previously of record when the prior decision was made and demonstrates that the Veteran's bilateral hearing loss may be the result of active service.  Accordingly, the claim of service connection for bilateral hearing loss is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Having reopened the Veteran's claim, the Board must now consider whether entitlement to service connection is warranted on the merits.  In this regard, a current bilateral hearing loss disability has been established.  In May 2016, the Veteran testified that he was exposed to acoustic trauma in service and has experienced progressive bilateral hearing loss since then.  His statements are both competent and credible, as they are consistent with the circumstances of his service as a driver in a field artillery unit.  38 U.S.C.A. § 1154(a).

The VA examiner could not provide an etiology opinion without resorting to speculation in October 2012.  A medical "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection" for purposes of the benefit of the doubt rule.  Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009).  Moreover, the October 2012 VA examiner did not appear to consider the Veteran's competent and credible statements.  Thus, the October 2012 VA examiner's opinion is of little, if any, probative weight.  Conversely, the Board finds probative the August 2010 opinion of Dr. Stevens in which findings of physical examination and the Veteran's competent statements were considered in reaching the conclusion that his bilateral hearing loss began in service and progressed ever since.

In light of the foregoing, the Board finds that the evidence is at least in relative equipoise regarding whether the Veteran's hearing loss began during service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
ORDER

The application to reopen the claim for entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


